 Exhibit 10.1

 

AGREEMENT BETWEEN SHANDONG YAOHUA MEDICAL INSTRUMENT

CORPORATION AND GUIDED THERAPEUTICS, INC.

CONFIDENTIAL, FINAL 22 JANUARY 2017

 

This agreement is dated 22 January, 2017 and is between Guided Therapeutics,
Inc., a Georgia, United States of America corporation (“GTI”), located at 5835
Peachtree Corners East, Suite D, Norcross, GA 30092, USA and Shandong Yaohua
Medical Instrument Corporation, located at No. 5 Zhuijian Street, High-Tech
Development Zone, Laiwu Shandong, People’s Republic of China (“SMI”).

 

WHEREAS GTI has developed a platform technology for the early detection of
disease that leads to cancer;

 

WHEREAS GTI’s first non-invasive cancer detection product is the LuViva®
Advanced Cervical Scan device (the “Device”) and the related disposable cervical
guides (the “Disposables” and, with the Device, “LuViva). LuViva is in use in
Canada, Latin America, Europe, Turkey, Asia and Africa. GTI owns the worldwide
manufacturing, distribution and intellectual property (“IP”) rights to LuViva.
LuViva is designed to:

 

A.Determine the true likelihood of treatable cervical disease that may lead to
cancer in women aged 16 years and over who have been screened for cervical
cancer and have an abnormal result.

 

B.Be used as a screening tool both in the developed and developing world where
the Papanicolaou test and/or the Human Papillomavirus Virus tests are not widely
available.

 

WHEREAS GTI asserts that they have the rights to license the global
manufacturing rights, excepting the Disposable Cervical guides for the Republic
of Turkey, for LuViva, and the distribution rights and sales rights for LuViva
in the Peoples Republic of China, Macau, Hong Kong and Taiwan (hereinafter
collectively referred to as the “Jurisdictions”);

 

WHEREAS SMI is a medical device company in China with an established
distribution and sales capability and has indicated a capability and willingness
to manufacture for the global market, and distribute and sell LuViva in the
Jurisdictions,

 

WHEREAS under this agreement between the Parties, SMI is granted exclusive
rights by GTI for global manufacture as the optimum way to achieve economies in
global manufacturing and exclusive commercialization, both distribution and
sales, of LuViva within the Jurisdictions (“Global Manufacturing License”)

 

 



 1 

CONFIDENTIAL TREATMENT REQUESTED BY GUIDED THERAPEUTICS, INC. – CONFIDENTIAL
PORTIONS OF THIS DOCUMENT, MARKED BY *****, HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

IT IS HEREBY AGREED AS FOLLOWS between SMI and GTI that SMI is granted exclusive
manufacturing rights, excepting the Disposable Cervical Guides for the Republic
of Turkey, and exclusive distribution rights and sales rights for LuViva in the
Jurisdictions, subject to the following terms and conditions.

 

1.Payments by SMI and Transfer of Stock to SMI:

 

A.Payment Instructions:

 

1. GTI shall provide payment instructions to SMI for SMI payments to GTI within
5 business days of signing this Agreement.

2. SMI shall provide disbursement instructions to GTI for distribution of GTI
stock within 15 business days of signing of this Agreement.

3. Both Parties will undertake to ensure that the payment or disbursement
instructions are mutually satisfactory and compliant with all applicable
regulations.

B.SMI shall make payments to GTI based on the following schedule

 

·$50,000 due within 15 business days of signing this Agreement

·$200,000 due on or before 20 February 2017*

·$250,000 due on or before 30 April 2017

·$250,000 due on or before 30 July 2017

·$250,000 due on or before 30 October 2017

 

*To be paid to GTI providing that GTI provides all documents and data, including
manufacturing transfer plan, product production, guidance documents, product
quality standards, relevant patent certificates, fixed costs of products,
personnel data, etc. as reasonably required by SMI within 10 business days after
GTI receives the initial payment of USD $50,000. During the first quarter of
2017, GTI and SMI will agree on the plan and schedule for transfer of
manufacturing.

 

C.GTI shall issue shares of its common stock to SMI or as directed by SMI with
each of the five payments equal in value to the amount of the payment (e.g
$50,000, $200,000 or $250,000) within 30 days after receipt of payments. The
number of shares issued will be calculated at the lesser of the end of day per
share price for the average of five consecutive days preceding the payment or
$1.25 per share. The shares of stock shall be transferred to SMI or as directed
by SMI within 30 days of SMI’s payment.

 

2.2017 Orders:

a.Subject to purchase orders from SMI to GTI, the schedule of minimum orders for
2017 shown in the table below will be maintained in order to maintain
Jurisdiction sales and distribution rights.

 

 



 2 

CONFIDENTIAL TREATMENT REQUESTED BY GUIDED THERAPEUTICS, INC. – CONFIDENTIAL
PORTIONS OF THIS DOCUMENT, MARKED BY *****, HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 



 

 

2017 Number of LuViva Devices

Price Per Device

(by air, CIF BEIJING; by sea CIF QINGDAO

Anticipated Use By 31 March 5 $*****

- Chinese FDA Sample (1)

- Clinical Samples (2)

- Transfer Manufacturing Sample (1)

- Seed outside PRC Market (1)

By 31 December 5 $*****

- Seed PRC Commercial Market (4)*

- Sales outside of PRC (1)

 

*If Chinese Food and Drug Administration (CFDA) approval is delayed, then these
four device orders can be moved to Q1 2018. If SMI needs to order single use
Cervical Guides or other supplies directly from GTI instead of manufacturing
them in China, the prices shall be pursuant to the published price list for
international distributors adjusted by a 10% discount. For clinical trials, GTI
agrees to supply 200 Cervical Guides at no cost.

 

b.If additional orders are placed by SMI to GTI prior to SMI having established
its own manufacturing facility, the devices will be priced as follows:

 

Quantity Price (by air, CIF BEIJING; by sea CIF QINGDAO) 11 – 20 $***** 21 – 40
$***** 41 and greater International distributor list price

 

 

 

3. Minimum Sales: People’s Republic of China (Beginning first full calendar year
following CFDA approval). It is expected that full or partial manufacturing will
occur in China, so that minimum orders will not necessarily occur, unless agreed
by both parties. Notwithstanding the foregoing, SMI will be responsible for
minimum royalty payments based on the minimum sales of LuViva products as shown
in the Table below.

 

 

 



 3 

CONFIDENTIAL TREATMENT REQUESTED BY GUIDED THERAPEUTICS, INC. – CONFIDENTIAL
PORTIONS OF THIS DOCUMENT, MARKED BY *****, HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 





 

 

Full year following CFDA Approval Number of machines placed or sold Number of
tests per day

Days per week

 

Weeks per year 1 500 30 5 48 2 1000 30 5 48 3 2000 30 5 48

 

4. Cost of CFDA Approval: SMI shall underwrite the entire cost of securing
approval of LuViva with Chinese FDA.

 

5. Manufacturing:

 

a.SMI, shall arrange, at its sole cost, for a manufacturer in China to build
tooling to support manufacture.

b.The price payable by GTI for each Device and each packet of Disposables
supplied by the manufacturer for resale by GTI outside of the Territories will
be no higher than the then current internal costs to GTI for manufacturing the
Device and the then current price paid by GTI to its current supplier of
Disposables.

c.In the event that this is not possible, the Parties agree to discuss the
following options:

a.SMI retains the right to manufacture for China, Hong Kong, Macau and Taiwan,
where SMI has distribution and sales rights.

b.SMI elects to manufacture just the Cervical Guides which is anticipated to be
able to be at a lower price in China

c.SMI buys the devices and Cervical Guides, or just the devices from GTI

d.Other options that may be identified and available to find a mutually
satisfactory solution.

 

If SMI fails to achieve manufacturing capabilities for either the Devices and
Disposables in accordance with ISO 13485 for medical devices by 24 months after
the date hereof, SMI shall no longer have any rights to manufacture, distribute
or sell LuViva.

 

6. Technical Assistance for Manufacturing and Sales:

 

a.Both GTI and SMI recognize the need for technical assistance to set up
manufacturing and to establish sales protocols and marketing materials. To that
end, both parties pledge cooperation in helping to establish the manufacturing
and sales in China.

b.GTI shall provide the Curricula Vitae or Resume (personal data) of the
inventor of the LuViva technology to SMI

c.SMI shall send over its manufacturing expert to GTI at SMI’s expense to learn
the manufacturing process. GTI will be responsible for all in-country (US)
expenses.

d.GTI shall send over its technical expert within 10 days of a request or as
soon as reasonably possible from SMI to SMI at GTI’s expense to assist with the
establishment of the manufacturing and sales protocols in China. SMI will be
responsible for all in-country (China) expenses.

e.GTI shall provide technical support and training for product upgrades
consistent with the technical support provided to other international
distributors of LuViva.

 

 



 4 

CONFIDENTIAL TREATMENT REQUESTED BY GUIDED THERAPEUTICS, INC. – CONFIDENTIAL
PORTIONS OF THIS DOCUMENT, MARKED BY *****, HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

7. Royalties:

 

a.For each single-use Cervical Guide chip sold by SMI in the Jurisdictions, SMI
shall transfer funds to the Escrow Agent at a rate of $***** per chip..in the
amount equaling the number of chips sold. Funds shall be transferred monthly.

 

b.The Parties agree to reassess these royalty amounts at the end of the second
year of commercial sales in China to determine if an adjustment to the royalty
amounts, up or down, is warranted. Any adjustments to the royalty amounts must
be mutually agreeable.

 

8. Commercialization: If within 18 months of this License’s Effective Date, SMI
fails to achieve commercialization of LuViva (as defined below) in China. SMI
shall no longer have any rights to manufacture, distribute or sell LuViva.

 

Commercialization of LuViva is defined as SMI achieving all of the following:

 

a.Filing an application with the CFDA for approval of LuViva

 

b.Any assembly or manufacture of the Device or Disposables that begins in China

 

c.Purchase of at least 10 Devices and associated Disposables for clinical
evaluations and regulatory use and or sales in the Jurisdictions, according to
the schedule described in Section 2. above.

 

9. Best Efforts: The Rights described herein must be maintained by diligent
development and commercial efforts. SMI agrees to use its best efforts to
maximize the royalty payments contemplated herein. Both parties agree to conduct
quarterly reviews to mark progress and agree on forecasts for orders.

 

10. Breach or Failure to Perform: Under the following circumstances, SMI shall
forfeit this License and shall no longer have any rights to manufacture,
distribute or sell LuViva in the Jurisdictions if SMI is unable to cure in a
timely manner:

 

a.A material breach of any of SMI’s obligations set forth in this section.

 

 



 5 

CONFIDENTIAL TREATMENT REQUESTED BY GUIDED THERAPEUTICS, INC. – CONFIDENTIAL
PORTIONS OF THIS DOCUMENT, MARKED BY *****, HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



 

b.Failure to achieve CFDA approval within 30 months from the date of this
agreement.

 

In the event of Breach or Failure to Perform,

 

c.GTI shall provide written notification of the breach or failure to perform.

d.SMI shall be given a 45 day period in which to cure the breach or failure to
perform.

e.If the breach or failure to perform is not cured, SMI shall return to GTI, at
SMI’s cost, all samples, data, hardware, software, regulatory documents, bench
and clinical test results and all other information pertaining to LuViva in the
Jurisdictions

 

11. Notices and Communications: All notices and other communications required by
this Agreement will be effective upon deposit in the mail, postage prepaid and
addressed to the parties at their respective addresses set forth below until
such notice that a different person or address shall have been designated:

 

If to SMI:

No. 5 Zhuijian Street, High-Tech Development Zone, Laiwu Shandong, People’s
Republic of China

 

 

If to GTI:

5835 Peachtree Corners East, Suite D,

Norcross, GA 30092, USA

 

12. Relationship of Parties: The Parties to this Agreement are and shall remain
independent contractors and nothing herein shall be construed to create a
partnership, agency or joint venture between the parties. Each party shall be
responsible for wages, hours and conditions of employment of its personnel
during the term of, and under this Agreement.

 

13. Dispute Resolution: In the event a dispute arises out of or in connection
with this Agreement, the parties will attempt to resolve the dispute through
friendly consultation. If the dispute is not resolved within a reasonable period
then any or all outstanding issues may be submitted to mediation in accordance
within any statutory rules of mediation. If mediation is not successful in
resolving he entire dispute or is unavailable, any outstanding issues will be
submitted to final and binding arbitration in accordance with the laws of the
State of Georgia, United States of America. The arbitrator’s award will be
final, and judgment may be entered upon it by any Court having jurisdiction
within the State of Georgia, United States of America.  Each party shall choose
one (1) arbitrator and the two (2) chosen arbitrators shall select a third
arbitrator, who shall be the Chairman of the Arbitration Panel.  As soon as the
mediation process has been unsuccessful, either party may select an arbitrator
by sending the name of the arbitrator, in writing, to the other party.  The
party receiving the name of the said arbitrator shall, within fifteen (15) days
of receipt, select their arbitrator and shall send their selection, in writing,
to the other party.  Should that party fail to select their arbitrator within
fifteen (15) days of receipt of the name of the first party’s arbitrator, the
initial party may seek Court appointment of the receiving party’s arbitrator and
the latter shall be responsible for the initial party’s reasonable attorney’s
fees and costs in connection with the Court appointment.  If the two (2)
appointed arbitrators fail to select the third arbitrator within thirty (30)
days from the appointment of the second arbitrator, either party, or the parties
jointly, may seek Court appointment of the third arbitrator.

 



 6 

CONFIDENTIAL TREATMENT REQUESTED BY GUIDED THERAPEUTICS, INC. – CONFIDENTIAL
PORTIONS OF THIS DOCUMENT, MARKED BY *****, HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

14. Applicable Law: All questions concerning the validity, operation,
interpretation and construction of this Agreement will be governed by and
determined in accordance with the laws of the State of Georgia, United States of
America.

 

15. Waivers of Breach: No waiver by either Party of any breach of any provision
shall constitute a waiver of any other breach of that provision or any other
provision hereof.

 

16. Warrants and Representations: Each Party represents and warrants that the
terms of this Agreement are not inconsistent with any other contractual or legal
obligations it may have or with the policies of any institution or company with
which such Party is associated.

 

17. Interpretation: The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event of an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any the
provisions of this agreement.

 

18. Assignment: SMI may not assign this Agreement in whole or in part, other
than manufacturing, without GTI’s consent, that shall not be unreasonably be
withheld. SMI may outsource all or parts of the manufacturing at their
discretion, provided that SMI is able to maintain and verify that the quality of
the manufacturing maintains CFDA, ISO 14485 and other regulatory standards that
GTI may rely upon in sourcing LuViva.

 

19. Effective Agreement: This Agreement may be signed by the parties via
facsimile or electronic signatures. This Agreement will constitute an effective
Agreement when signed by both Parties.

 

20. Entire Agreement: This Agreement, sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges all
prior discussions between them; and neither party shall be bound by any
conditions, definitions, warranties, understandings or representations with
respect to such subject matter other than as expressly provided herein. This
Agreement may not be modified or altered except in writing by an instrument duly
executed by authorized officers of both parties.

 

 



 7 

CONFIDENTIAL TREATMENT REQUESTED BY GUIDED THERAPEUTICS, INC. – CONFIDENTIAL
PORTIONS OF THIS DOCUMENT, MARKED BY *****, HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the _22___ day of January,
2017.

 

 

GTI

 

 

 

 

/s/ Gene Cartwright___________________________

Gene Cartwright

Chief Executive Officer, Guided Therapeutics Inc.

 

 

SMI

 

 

 

 

 

/s/ Yaohua Li__________________________________

Yaohua Li

Chairman, Shandong Yaohua Medical Instrument Corporation

 

 

 

 

 

 



 8 

CONFIDENTIAL TREATMENT REQUESTED BY GUIDED THERAPEUTICS, INC. – CONFIDENTIAL
PORTIONS OF THIS DOCUMENT, MARKED BY *****, HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 